Citation Nr: 0424874	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-09 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether the Regional Office committed clear and 
unmistakable error in its April 2, 1987, rating decision 
establishing service connection for bowel dysfunction with 
loss of sphincter control evaluated as 60 percent disabling.  

2.  Entitlement to an effective date prior to April 25, 1994, 
for the award of increased special monthly compensation based 
on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1952 to November 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which determined 
that its April 2, 1987, rating decision establishing service 
connection for bowel dysfunction with loss of sphincter 
control evaluated as 60 percent disabling was not clearly and 
unmistakably erroneous.  

In July 1999, the Board granted increased special monthly 
compensation based on the need for regular aid and 
attendance.  In October 1999, the RO implemented the Board's 
decision by granting special monthly compensation under 38 
U.S.C.A. § 1114(r)(1) (West 2002) and effectuated the award 
as of April 25, 1994.  

In January 2000, the RO determined that its January 20, 1983 
rating decision granting increased special monthly 
compensation was clearly and unmistakably erroneous to the 
extent that it failed to adjudicate the issue of the 
veteran's entitlement to increased special monthly 
compensation based on the need for regular aid and 
attendance; "reopened" the claim; and denied an effective 
date prior to April 25, 1994 for the award of increased 
special monthly compensation based on the need for regular 
aid and attendance.  In June 2000, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  The veteran has been represented throughout this 
appeal by the Paralyzed Veterans of America, Inc.  

For the reasons and bases discussed below, the Board finds 
that the April 2, 1987, RO decision which established service 
connection for bowel dysfunction with loss of sphincter 
control evaluated as 60 percent disabling was clearly and 
unmistakably erroneous.  

The issue of an effective date prior to April 25, 1994 for 
the award of increased special monthly compensation based on 
the need for regular aid and attendance is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The VA will notify the veteran if further action is required 
on his part.  


FINDINGS OF FACT

1.  An April 2, 1987 RO decision established service 
connection for bowel dysfunction with loss of sphincter 
control evaluated as 60 percent disabling.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in May 1987.  The veteran did not submit a notice of 
disagreement with the adverse decision.  

2.  The evidence before the RO in April 1987 reflects that 
the veteran had complete loss of bowel sphincter control.  


CONCLUSION OF LAW

The RO committed clear and unmistakable error in its April 2, 
1987, rating decision in failing to assign a 100 percent 
schedular evaluation for the veteran's bowel dysfunction with 
loss of sphincter control.  38 U.S.C.A. §§ 5107, 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2003); 38 C.F.R. § 4.114; 
Diagnostic Code 7332 (1986).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

In his May 1986 informal claim for an increased evaluation 
for his C5 vertebral body and C6 articular facet fracture 
residuals with spinal cord injury, lower cervical region 
myelopathy, and loss of use of the upper and lower 
extremities, the veteran advanced that he suffered from the 
loss of use of his bowel sphincter.  The report of an October 
1986 VA examination for compensation purposes states that the 
veteran had "no control over his bowel and bladder 
sphincters, but has trained both to the extent where he can 
lead a socially acceptable life."  

An April 2, 1987 RO decision established service connection 
for bowel dysfunction with loss of sphincter control 
evaluated as 60 percent disabling.  The veteran was informed 
in writing of the adverse decision and his appellate rights 
in May 1987.  The veteran did not submit a notice of 
disagreement with the adverse decision.  


II.  Clear and Unmistakable Error

The veteran advances that the RO committed clear and 
unmistakable error in its April 2, 1987, rating decision by 
failing to assign a 100 percent evaluation for his total loss 
of control of his bowel sphincter.  Generally, appellate 
review is initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished.  Absent such action, a rating determination is 
considered to be final and is not subject to review except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§ 7105 (West 2002).  Title 38 of the Code of Federal 
Regulations (2003) provides, in pertinent part, that: 

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also 
Norris v. West, 12 Vet. App. 413, 419 (1999).  A 
determination of clear and unmistakable error is dependent 
solely upon a review of that evidence which was before the 
adjudicator at the time of the challenged decision.  

In April 1987 and at the present time, disability evaluations 
are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In April 1987 and at the present time, 
the rating schedule provides that a 60 percent evaluation is 
warranted for impairment of the rectal and anal sphincter 
which is manifested by extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent evaluation is 
appropriate if there is a complete loss of sphincter control.  
38 C.F.R. § 4.114, Diagnostic Code 7332 (1986).  

The evidence considered by the RO in formulating its April 2 
1987, rating decision consisted of the report of the report 
of the October 1986 VA examination for compensation purposes 
and the veteran's informal claim.  The examination report 
notes that the veteran had complete loss of control of his 
anal and rectal sphincter.  Therefore, the Board concludes 
that the VA committed clear and unmistakable error in failing 
to award a 100 percent evaluation for the veteran's bowel 
dysfunction with loss of sphincter control under Diagnostic 
Code 7332.  38 C.F.R. § 4.114, Diagnostic Code 7332 (1987).  


III.  VCAA

The Court has directed that the Veterans Claims Assistance 
Act of 2000 (VCAA) does not apply to claims of clear and 
unmistakable error.  Hines v. Principi, No. 01-2030, slip. 
op. at 24 ( U.S. Vet. App. Aug. 17, 2004); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  


ORDER

As the RO's April 2, 1987, rating decision was clearly and 
unmistakably erroneous in failing to assign a 100 percent 
evaluation for the veteran's bowel dysfunction with loss of 
sphincter control, the benefit sought on appeal is granted.  


REMAND

In light of the Board's determination above that the RO's 
April 2, 1987, rating decision was clearly and unmistakably 
erroneous in failing to assign a 100 percent evaluation for 
the veteran's bowel dysfunction with loss of sphincter 
control, the Board finds that the RO should readjudicate the 
issue of the veteran's entitlement to an effective date prior 
to April 25, 1994, for the award of increased special monthly 
compensation based on the need for regular aid and 
attendance.  



Accordingly, this case is REMANDED for the following action: 

The RO should readjudicate the veteran's 
entitlement to an effective date prior to 
April 25, 1994, for the award of 
increased special monthly compensation 
based on the need for regular aid and 
attendance.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefit, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



